               Case 19-11973-MFW           Doc 31     Filed 09/09/19      Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 )        Chapter 11
SUGARFINA, INC., et al.,                               )        Bk. No. 19-11973 (MFW)
                                                       )        (Joint Administration Pending)
               Debtors.                                )

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Andrew S. Conway, Esquire of The Taubman Company, 200 East Long Lake
Road, Suite 300, Bloomfield Hills, MI 48304 to represent the Taubman Landlords in this action.

                                               LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                               /s/ Susan E. Kaufman
                                               Susan E. Kaufman, (DSB# 3381)
                                               919 North Market Street, Suite 460
                                               Wilmington, DE 19801
                                               (302) 472-7420 / (302) 792-7420 Fax
Dated: September 9, 2019                       skaufman@skaufmanlaw.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Michigan, New York and the
District of Columbia and submit to the disciplinary jurisdiction of this Court for any alleged
misconduct which occurs in the preparation or course of this action. I also certify that I am generally
familiar with this Court’s Local Rules and with Standing Order for District Court Fund revised
8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of Court for
District Court.

                                               /s/ Andrew S. Conway
                                               Andrew S. Conway, Esquire
                                               The Taubman Company
                                               200 East Long Lake Road, Suite 300
                                               Bloomfield Hills, MI 48304
                                               248- 258-7427

                                 ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




       Dated: September 9th, 2019
       Wilmington, Delaware                                MARY F. WALRATH
                                                           UNITED STATES BANKRUPTCY JUDGE
